Case 1:17-cr-00183-TWP-TAB Document 122 Filed 01/31/20 Page 1 of 6 PageID #: 895




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                        INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                             )
                                                       )
                             Plaintiff,                )
            vs.                                        )       CASE NO. 1:17-cr-0183-TWP-TAB
                                                       )
 BUSTER HERNANDEZ,                                     )
                                                       )
                             Defendant.                )

         DEFENDANT BUSTER HERNANDEZ’S RESPONSE AND OBJECTION TO
     GOVERNMENT’S ADMISSION OF UNCHARGED CONDUCT EVIDENCE AS DIRECT
             EVIDENCE AND EVIDENCE ADMISSIBLE UNDER F.R.E. 404

            The Defendant, Buster Hernandez, by counsel, Mario Garcia, hereby submits his written

 Response and Objection to the Government’s Second Notice of Intent to Use Uncharged Conduct

 Evidence as Direct Evidence and Evidence Admissible Under F.R.E. 4041 (Doc. #117), and in

 support argues the following.

                                                    Background

            In this “eleventh” hour before trial, the Government has discovered evidence from a

 cellphone it seized at the Defendant’s home which it believes is direct evidence of the Defendant’s

 criminal activities and that which establishes the Defendant’s identity or modus operendi. The

 evidence includes images of what it alleges is child pornography and data concerning social media

 accounts of the Defendant and a new victim, Victim 12. The Government has had this evidence

 in its possession for two and a half years, has thoroughly examined it and had previously prepared

 the evidence for trial. Although the Defense has previously had an opportunity to examine it, until

 this week, both the Government and Defense were under the understanding that there was no child



 1
     The Government has elected to waive its argument of admissibility under FRE 414.


                                                           1
Case 1:17-cr-00183-TWP-TAB Document 122 Filed 01/31/20 Page 2 of 6 PageID #: 896




 pornography found at the Defendant’s residence. The defense has been preparing for the jury trial

 based on this apparent lack of evidence and has been developing its strategy based on this belief.

 Now, the situation has significantly changed.        The Defense is actively working with the

 Government to have this new specific evidence forensically examined by its own expert but is

 unsure when funds will be appropriated for such a costly expense and when the examination can

 occur. Regardless, this new evidence does not pass the test for admission under Federal Rules of

 Evidence (FRE) 404(b) as argued by the Government. This new evidence does not have a tendency

 to make a fact more probable than it would be without this evidence, and thus is irrelevant under

 FRE 401. Moreover, even if it were admissible under FRE 404 and 401, its minimal probative

 value is greatly outweighed by the prejudice the Defendant would suffer if it were admitted.

 Assuming this is a close call, the Court should deny the admission of this new evidence and sustain

 the Defendant’s objection.

                                             Argument

        The Government is seeking to offer evidence from a new victim, “Victim 12”, (nude

 photographs of her) and data concerning social media accounts it alleges belong to the Defendant

 and which was all allegedly found on Government’s Exhibit 1012 (i.e. a “Droid” cellphone). The

 Government seemingly intends to offer Victim 12’s testimony concerning who she sent these

 images to, including someone named “Jimmy” who used the KIK software application to

 communicate with her. The Government alleges they located data concerning a KIK account in

 the same area of data where the Victim 12’s photographs were located in the cellphone. While

 counsel for the defense would agree that such evidence might normally be admissible, here in this

 late hour before trial, its admission seems problematic and its admission would not pass the

 proverbial balancing test.




                                                 2
Case 1:17-cr-00183-TWP-TAB Document 122 Filed 01/31/20 Page 3 of 6 PageID #: 897




        Character evidence is generally inadmissible under Rule 404. This type of evidence, like

 the proffered evidence here involving other crimes or wrongs against other alleged victims is

 damaging. Therefore, evidence of other crimes or wrongs must be closely scrutinized. The

 evidence must be offered for a proper purpose, that is, to prove a material fact in issue and not to

 prove bad character or propensity. The test for admissibility under Rule 404(b) is whether the

 evidence is logically relevant under Rule 401 to the purpose for which it is offered, not whether

 the extrinsic bad conduct is “similar” to the crime being tried. See FRE 404 and 401.

        In United States v. Smith, 103 F.3d 600, 603 (7th Cir. 1996), the Court stated that “If

 defined broadly enough, modus operandi can easily become nothing more than the character

 evidence that Rule 404(b) prohibits.” Further, the Court continued to say that “modus operandi

 evidence must bear a ‘singular strong resemblance to the pattern of the offense charged,’ and the

 similarities should be ‘sufficiently idiosyncratic to permit an inference to pattern for purposes of

 proof,’” Id. quoting United States v. Shackleford, 884 F.2d 1016, 1021 (7th Cir. 1989)). Therefore,

 the focus should be “on whether the similarities between the other acts evidence and the charged

 crime clearly distinguish the defendant from other criminals committing the same crime.” Id.

        While the Government contends that the uniqueness of Mr. Hernandez’s precise poses

 requested from his victims is his signature, this does not so clearly distinguish him from other

 criminals committing the same crime. The pictures requested were photographs of the victim while

 they were standing nude in front of a mirror – this is commonplace in sextortion cases.

 Additionally, the Government claims that Defendant’s “signature language, methods of coercion,

 demand for specific images, incessant volume of communications, and threats to harm others

 constitute a modus operandi.” See Government’s Second Notice of Intent at 12. However, after

 review of the discovery, Mr. Hernandez’s alleged language is one that could be expected from




                                                  3
Case 1:17-cr-00183-TWP-TAB Document 122 Filed 01/31/20 Page 4 of 6 PageID #: 898




 someone that was sexually extorting another. All sextortion cases follow the same scheme, they

 begin with an initial threat indicating that sensitive information is known about the victim. The

 initial threat is then followed by a demand for some sort of compensation such as pictures or

 money. After the demand, there is a final threat indicating what will happen should the victim not

 comply. The Defense asks that the Court find that Mr. Hernandez’s alleged contact with “Victim

 12” was the sort of contact that one would expect from other sextortion cases and therefore would

 not clearly distinguish him from other criminals committing the same crime. The Defense prays

 that the Court deny the admission of the proffered evidence as evidence of modus operandi.

        Further, despite the Government’s argument to the contrary, the Defendant sees this

 evidence for exactly what it could be seen as by the jury, i.e. “bad character” evidence. The

 Government alleges it is direct evidence of the Defendant’s crimes as charged in the Superseeding

 Indictment. The Government maintains such evidence is direct evidence of the Defendant’s

 identity and that it shows a pattern or conduct of this type of behavior, i.e. sextortion by use of the

 internet and social media accounts. See Government’s Response, Doc. #117 page 12. It alleges

 this evidence shows it was the Defendant who was operating all of the other social media accounts

 used to sextort the other victims. Of course, Victim 12 is not one of the identified victims so far

 of the Defendant’s conduct as charged. She falls into the scope of the dozens of other people the

 Defendant allegedly sextorted. The Government already intends to try and offer evidence of

 numerous other victims of uncharged conduct, social media account messages relating to this

 uncharged conduct, and testimony from these witnesses. Adding one more witness of this type

 seems unnecessarily cumulative and the piling on of additional extrinsic evidence too prejudicial

 to the Defendant. The defense has and will continue to object to this type of extrinsic evidence.




                                                   4
Case 1:17-cr-00183-TWP-TAB Document 122 Filed 01/31/20 Page 5 of 6 PageID #: 899




 This late offering only further compounds the issue facing the Court which is whether to allow this

 bad evidence in under a permissible theory, like identity of modus operendi.

        The Government has already provided the Court in several pleadings with a preview of the

 “litany of evidence” it has to establish the Defendant was the person behind all of the various social

 media accounts. See Government’s Motion to Admit Exhibits, Doc. #95. A ruling on that Motion

 has not been issued yet, but for the same reasons as set forth in the Defendant’s Objection to that

 Motion, this evidence should be inadmissible, too.

        The Government will attempt to illicit testimony from Victim 12 that she sent these images

 to the “Jimmy” KIK account and that shortly thereafter, she and her brother began to be sextorted

 by a Facebook account called “COLOR RED”. However, to date the Government has been unable

 to link or tie this “COLOR RED” Facebook account to one allegedly used to sextort other victims

 as part of the Government’s theory of the case. Instead, the Government tries to tie this anticipated

 testimony about an unidentified “COLOR RED” Face book account and its theory of identification

 of the Defendant to count to similarly named “COLOR RED” Facebook handles it thinks were

 used by the Defendant. To be clear, the Government has not identified the “COLOR RED” Face

 book account that allegedly contacted Victim 12 to any other Facebook account it alleges was the

 Defendant. It glosses over this fact by arguing in its Supplemental Notice that there were other

 versions of the words “color red” associated with other Facebook accounts that were sextorting

 other girls. See Supplemental Notice, Doc#117, page 6-7.           On information and belief, the

 Government has not connected this “COLOR RED” Facebook account with any of those that they

 have already investigated. The connection here between the testimony of some “COLOR RED”

 Facebook account from Victim 12 and the Defendant is too remote to try and establish identity or

 modus operendi through this late discovered evidence. Even if it were probative of these things,




                                                   5
Case 1:17-cr-00183-TWP-TAB Document 122 Filed 01/31/20 Page 6 of 6 PageID #: 900




 the prejudice to the Defendant outweighs its probative value in light of all the other evidence the

 Government intends to offer at this point to try and prove the identity of the sextortionist.

         WHEREFORE, the evidence in the Supplemental Notice should not be admitted and for

 all other just and proper relief.



                                                       Respectfully submitted,
                                                       BRATTAIN MINNIX GARCIA


                                                       By: Mario Garcia
                                                       Mario Garcia, #21638-49
                                                       One Indiana Square, Suite 2625
                                                       Indianapolis, IN 46204
                                                       (317) 231-1750 x5
                                                       mario@bmgindy.com
                                                       Attorney for Buster Hernandez




                                       CERTIFICATE OF SERVICE

         I hereby certify that on the 31st day of January, 2020, a copy of the foregoing was filed

   electronically. Notice of this filing will be sent to the parties by operation of the Court’s

   electronic filing system. Parties may access this filing through the Court’s system.


                                                       /s/ Mario Garcia
                                                       Mario Garcia




                                                   6
